J-S57041-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                  Appellee                :
                                          :
                     v.                   :
                                          :
MICHAEL PAUL PRINGLE,                     :
                                          :
                  Appellant               :     No. 297 WDA 2016

                Appeal from the PCRA Order January 20, 2016
               in the Court of Common Pleas of Forest County
            Criminal Division at No(s): CP-27-CR-0000073-1997
                          CP-27-CR-0000078-1997

BEFORE:     FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:           FILED AUGUST 29, 2016

      Michael Paul Pringle (Appellant) appeals from the order which

dismissed his serial petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      In 1998, after pleading guilty to third-degree murder and robbery,

Appellant was sentenced to an aggregate term of 30 to 60 years of

imprisonment. This Court denied Appellant relief on direct appeal, and his

judgment of sentence became final in 2000 after our Supreme Court denied

his petition for allowance of appeal. Commonwealth v. Pringle, 757 A.2d

996 (Pa. Super. 2000) (unpublished memorandum), appeal denied, 760

A.2d 853 (Pa. 2000).      Appellant subsequently filed various PCRA petitions

which resulted in no relief.




*Retired Senior Judge assigned to the Superior Court.
J-S57041-16


      Appellant filed the petition that is the subject of the instant appeal on

December 17, 2015. Therein, he claimed that he is entitled to relief in the

form of resentencing because his sentence is illegal under Alleyne v.

United States, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013) (holding that a fact

which triggers the imposition of a mandatory minimum sentence is an

element of the crime and must, therefore, be determined beyond a

reasonable doubt by a jury), and Commonwealth v. Hopkins, 117 A.3d

247 (Pa. 2015) (applying Alleyne to hold that the mandatory minimum

sentence found at 18 Pa.C.S. § 6317 (relating to drug activity in a school

zone) is unconstitutional). PCRA Petition, 12/17/2015, at ¶¶ 3, 5-7.

      The PCRA court issued notice of its intent to dismiss the petition

without a hearing, to which Appellant filed a response in opposition.       By

order dated January 20, 2016, the PCRA court dismissed Appellant’s petition.

This timely-filed appeal followed.

      On appeal, Appellant claims, inter alia, that the PCRA court erred in

not applying the Alleyne decision retroactively.      Appellant’s Brief at 15.

However, before we may address Appellant’s substantive arguments, we

must determine whether his PCRA petition was filed timely.

      The timeliness of a post-conviction petition is jurisdictional.     See,

e.g., Commonwealth v. Lewis, 63 A.3d 1274, 1280-81 (Pa. Super. 2013)

(quoting Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006)) (“[I]f

a PCRA petition is untimely, neither this Court nor the [PCRA] court has


                                     -2-
J-S57041-16


jurisdiction over the petition.     Without jurisdiction, we simply do not have

the legal authority to address the substantive claims.”).

      Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final unless the petition alleges, and the petitioner proves,

that an exception to the time for filing the petition is met, and that the claim

was raised within 60 days of the date on which it became available.              42

Pa.C.S. § 9545(b)(1)-(2).

      It is clear that Appellant’s 2015 petition is facially untimely: his

judgment of sentence became final in 2000.             However, Appellant alleged

that his petition satisfied the following timeliness exception: “‘the facts upon

which the claim is predicated were unknown to the Petitioner and could not

be ascertained by the exercise of due diligence.’”                   PCRA Petition,

12/17/2015,     at      1     (pages   unnumbered)        (quoting     42   Pa.C.S.

§ 9545(b)(1)(ii)).

      “Our Courts have expressly rejected the notion that judicial decisions

can   be   considered       newly-discovered   facts   which   would    invoke   the

protections afforded by section 9545(b)(1)(ii).”               Commonwealth v.

Cintora, 69 A.3d 759, 763 (Pa. Super. 2013) (citing Commonwealth v.

Watts, 23 A.3d 980, 986 (Pa. 2011)).

      Nor does Appellant’s reliance upon Hopkins satisfy the newly-

recognized-constitutional-right timeliness exception found at 42 Pa.C.S.


                                        -3-
J-S57041-16


§ 9545(b)(1)(iii),   as   the    Hopkins      Court   did   not   recognize   a   new

constitutional right, let alone hold that any such right applied retroactively;

rather, it merely applied Alleyne to hold that a particular mandatory

minimum sentence not applied to Appellant was unconstitutional.               Indeed,

our Supreme Court has held, in a case involving the statute pursuant to

which Appellant was sentenced,1 that Alleyne itself does not apply

retroactively   to   cases      on   collateral   review.     Commonwealth         v.

Washington, -- A.3d --, 2016 WL 3909088 (Pa. July 19, 2016).

      Based on the foregoing, Appellant has failed to establish a timeliness

exception to the PCRA’s limitations.              Thus, the PCRA court properly

dismissed the petition for lack of jurisdiction.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/29/2016




1
  42 Pa.C.S. § 9712 (pertaining to mandatory minimum sentencing
provisions associated with the commission of certain crimes with a firearm).

                                         -4-